 

Exhibit 10.1

 

AMENDMENT TO THE

ALLIANT TECHSYSTEMS INC.

DEFINED  CONTRIBUTION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Amended as of December 10, 2007

 

The Alliant Techsystems Inc. Defined Contribution Supplemental Executive
Retirement Plan (“Plan”) as amended and restated effective October 29, 2007 is
hereby amended effective December 10, 2007, to amend the Plan as follows:

 

I. Section 1.21 is hereby amended to read in its entirety as follows:

 

1.21 “Investment Election Form” shall mean the form, which may be in electronic
format, established from time to time by the Senior Vice President of Human
Resources,  that a Participant completes, signs and returns to the Company to
make an election under the Plan.

 

II. Section 1.26 is hereby amended to read in its entirety as follows:

 

1.26  “PIC” shall mean the ATK Pension Investment Committee. “PRC” shall mean
the ATK Pension and Retirement Committee.

 

III. Section 3.4 is hereby amended to read in its entirety as follows:

 

3.4       Crediting and Debiting of Account Balances.  In accordance with, and
subject to, the rules and procedures that are established from time to time by
the Senior Vice President of Human Resources, amounts shall be credited or
debited to a Participant’s Account Balance in accordance with the following
rules:

 

(a)                                  Measurement Funds.  The Participant may
elect one or more of the measurement funds selected by the PIC, in its sole
discretion, which are based on certain mutual funds or other collective
investment vehicles (the “Measurement Funds”), for the purpose of crediting or
debiting additional amounts to his or her Account Balance.  As necessary, the
PIC may, in its sole discretion, discontinue, substitute or add a Measurement
Fund.  Each such action will take effect as of the first day of the first
calendar quarter that begins at least 30 days after the day on which the Senior
Vice President of Human Resources gives Participants advance written notice of
such change.  Notwithstanding the above, no Measurement Fund shall be based
primarily on common stock or other securities of the Company.

 

(b)                                 Election of Measurement Funds.  A
Participant, in connection with his or her initial commencement of participation
in the Plan, shall elect, on the Investment Election Form, one or more
Measurement Fund(s) (as described in Section 3.4(a) above) to be used to
determine the amounts to

 

 

1

--------------------------------------------------------------------------------


 

be credited or debited to his or her Account Balance.  If a Participant does not
elect any of the Measurement Funds as described in the previous sentence, the
Participant’s Account Balance shall automatically be allocated into the
Measurement Fund as determined by the PRC from time to time, in its sole
discretion.  The Participant may (but is not required to) elect, by submitting
an Investment Election Form to the Company that is accepted by the Company, to
add or delete one or more Measurement Fund(s) to be used to determine the
amounts to be credited or debited to his or her Account Balance, or to change
the portion of his or her Account Balance allocated to each previously or newly
elected Measurement Fund.  If an election is made in accordance with the
previous sentence, it shall apply as of the first business day that is
administratively practicable, and shall continue thereafter for each subsequent
day in which the Participant participates in the Plan, unless changed in
accordance with the previous sentence.

 

(c)                                  Proportionate Allocation.  In making any
election described in Section 3.4(b) above, the Participant shall specify on the
Investment Election Form, in increments of 1%, the percentage of his or her
Account Balance or Measurement Fund, as applicable, to be allocated/reallocated.

 

(d)                                 Crediting or Debiting Method.  The
performance of each Measurement Fund (either positive or negative) will be
determined on a daily basis based on the manner in which such Participant’s
Account Balance has been hypothetically allocated among the Measurement Funds by
the Participant.

 

(e)                                  No Actual Investment.  Notwithstanding any
other provision of this Plan that may be interpreted to the contrary, the
Measurement Funds are to be used for measurement purposes only, and a
Participant’s election of any such Measurement Fund, the allocation of his or
her Account Balance thereto, the calculation of additional amounts and the
crediting or debiting of such amounts to a Participant’s Account Balance shall
not be considered or construed in any manner as an actual investment of his or
her Account Balance in any such Measurement Fund.  In the event that the Company
or the Trustee (as that term is defined in the Trust), in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves.  Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

IV. Section 5.6 of the Plan is hereby amended to read in its entirety as
follows:

 

 

2

--------------------------------------------------------------------------------


 

5.6  Discharge of Obligations.  The payment of benefits under the Plan to a
Beneficiary (as the Beneficiary is determined by the Senior Vice President of
Human Resources) shall fully and completely discharge the Company, the Employer,
the Committee, the PRC, PIC and the Senior Vice President of Human Resources
from all further obligations under this Plan with respect to the Participant.

 

V. Section 7.2(a) of the Plan is hereby amended to read in its entirety as
follows:

 

7.2   Amendment.

 

(a)                                  The Committee may, at any time, amend or
modify the Plan in whole or in part.  Notwithstanding the foregoing, no
amendment shall be effective to decrease the value of a Participant’s vested
Account Balance in existence at the time the amendment is made. In no event
shall the Company, the Employer, the PRC, the PIC or the Committee be
responsible for any decline in a Participant’s Account Balance as a result of
the selection, discontinuation, addition, substitution, crediting or debiting of
the Measurement Funds pursuant to Section 3.4.

 

VI. Section 8.4 of the Plan is hereby amended to read in its entirety as
follows:

 

8.4 Indemnity.  All Employers shall indemnify and hold harmless the members of
the Committee, the PRC, the PIC, the Senior Vice President of Human Resources,
any Employee to whom duties have been or may be delegated under this Plan, and
the Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of an individual’s willful misconduct.

 

The remainder of the Plan remains unchanged.

 

 

3

--------------------------------------------------------------------------------